Citation Nr: 1601312	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to accrued benefits, and if so, whether accrued benefits are warranted.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to death pension, and if so, whether death pension is warranted.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

Mr. O.B. ("the deceased") served with the U.S. Marine Reserves, with active duty training from December 1971 to June 1972.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The RO scheduled the appellant for her requested hearing before a member of the Board, for November 2015.  The appellant failed to report for her hearing or request a new one.  As such, her request for a hearing is deemed withdrawn.


FINDINGS OF FACT

1.  A final, April 2003 RO decision denied the appellant's initial claims for Dependency and Indemnity Compensation (DIC) benefits, death pension, and accrued benefits; the RO found that she had failed to submit requested evidence.  

2.   The evidence associated with the claims file since the April 2003 final denial relates to unestablished facts necessary to substantiate the appellant's claims.  

3.  The deceased's death certificate reflects that he died in November 1978 from acute hemothorax and acute hemopericardium due to, or as a consequence of, a gunshot wound to the left lung and heart.  

4.  At the time of the deceased's death, service connection was not in effect for any disability.  

5.  At the time of the deceased's death, a claim for service connection was not pending for any disability; the appellant filed her current accrued benefits over a decade following the year of the death.

6.  The deceased's gunshot wound to the left lung and heart occurred years following the deceased's separation from service, and there is no competent evidence of a medical relationship, or nexus, between the gunshot wound that was the cause of death and either service or a service-connected disability. 

7.  A disability of service origin did not cause or contribute substantially or materially to the cause of the deceased's death. 

8.  The appellant's income consists of Social Security benefits which exceed the statutory maximum rate of death pension for a surviving spouse without dependents.


CONCLUSIONS OF LAW

1.  The April 2003 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to DIC, death pension, and accrued benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for establishing service connection for a disability, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5101, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.151, 3.303, 3.307, 3.309, 3.310, 3.1000 (2015).

4.  The criteria for establishing service connection for the cause of the deceased's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).

5.  The criteria for entitlement to death pension benefits have not been met. 38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.53(a), 3.271, 3.272, 3.400, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As to the new and material evidence claims, the Board is reopening the claims; the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as to the new and material evidence claims.  

Effective October 10, 2008, the law concerning substitution in the case of the death of a claimant changed.  The revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010). Here, the requirements for a substitution are not met. The deceased died prior to October 10, 2008, in November 1978.  

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the instant case, a May 2007 letter, sent prior to the initial unfavorable decision, advised the appellant of the evidence and information necessary to substantiate her claims for accrued benefits and service connection for death, as well as her and VA's respective responsibilities in obtaining such evidence and information.  

The AOJ, in an April 2012 letter, informed the appellant of how to support all three of her claims.  The letter also provided notice of the conditions, if any, for which the deceased was service-connected at the time of his death - for no disabilities, consistent with Hupp, supra.  The AOJ subsequently cured any timing error as to such notice by readjudicating the appellant's claim in a May 2013 supplemental statement of the case.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the appellant in developing her claim, which includes assisting in obtaining any outstanding records of identified VA or private medical treatment relevant to the claim, and affording a medical opinion when appropriate.  

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999). The outcome of the appellant's accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need have been provided to the appellant. 

Relevant to the duty to assist, the AOJ also attempted to obtain identified private medical records, from St. Elizabeth Hospital.  Per a May 2013 Report of General Information, the AOJ received information from that facility that it did not have the deceased's records.  The Board finds no prejudicial error in the AOJ's failure to provide the appellant notice of the unavailability of the records in accordance with 38 C.F.R. § 3.159(e) (2015).  In this regard, the Board observes that the AOJ informed the appellant that it was unable to obtain the deceased's records in the May 2013 supplemental statement of the case, and the appellant was given the opportunity to respond to the supplemental statement of the case and present any additional evidence she had in her possession that she wanted considered.  The appellant also provided the requested information regarding her Social Security Administration (SSA) income benefits.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  The appellant has not indicated that any other records are necessary to make a determination on these claims. Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

The Board also finds that obtaining a medical opinion is not necessary.  Under 38 U.S.C.A. § 5103A(a), procuring an opinion is unnecessary if "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In the present case, there is no service department evidence or medical evidence suggesting that the deceased's death from a gunshot wound developed due to service.  The appellant has not provided a basis for her claim that the deceased's cause of death - acute hemothorax and acute hemopericardium, due to, or a consequence of a gunshot wound to the left lung and heart - was related to service.  Thus, as no in-service event has been substantiated, there can be no award of the benefit sought on appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. New and Material Evidence Claims

The appellant seeks entitlement to service connection for cause of death, death pension, and accrued benefits.  She contends that the deceased served with the Marine Corps Reserve and that she is entitled to death benefits.

In the April 2003 decision, the RO determined that the appellant had not submitted any of the evidence requested to support her claims.  

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis, except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, such regulation is inapplicable as no evidence was received within the year following the April 2003 decision.   See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's petition to reopen the claim in October 2006.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the October 2006 claim, the appellant provided lay statements as to the deceased's service, information regarding her Social Security Administration (SSA) benefits, and the deceased's death certificate.  The AOJ also obtained verification as to the character of the deceased's service.

The Board concludes that the new evidence of record constitutes new and material evidence as to the cause of death, death pension, and accrued benefits claims.  Such information is pertinent to the deceased's service, the appellant's income, and the cause of his death.  The additional evidence relates to unestablished facts necessary to substantiate each claim.  Thus, the claims for entitlement to service connection for cause of death, death pension, and accrued benefits are reopened.  

The decision documents essentially show the AOJ considered the appellant's claims on the merits.  Thus, the Board may proceed with an adjudication of the issues on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

III. Cause of Death Claim
 
The appellant claims that service connection for the cause of the deceased's death is warranted.  The deceased's death certificate documents that he died in November 1978 from acute hemothorax and acute hemopericardium, due to, or a consequence of, a gunshot wound to the left lung and heart.  

When a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11. Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active service. 38 U.S.C.A. §§ 101(16), 1110; 38 U.S.C.A. §§ 3.1(k), 3.303.

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

At the time of the Veteran's death, service connection was not in effect for any disability.  The appellant has not provided a basis for her claim that the Veteran's cause of death - acute hemothorax and acute hemopericardium, due to, or a consequence of a gunshot wound to the left lung and heart - was related to service.

For service connection based on a diagnosis after service, there must be evidence that the cause of death may be associated with an established event, injury, or disease in service.   

Per the deceased's death certificate, he was shot after fighting with his wife on November [redacted], 1978.  Per the deceased's DD 214, his only service had been from December 1971 to June 1972 - for active duty training with the Reserves.  Furthermore, a September 2008 Request for Information response clarified that the deceased had not performed any active duty other than for training purposes.  

VA law provides that active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  Active duty training is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1). 

VA law provides that active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Active service also includes a period of inactive duty training during which an individual was disabled or dies from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident. 38 U.S.C.A. § 101(24).  Service connection for a person on inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The VA General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  The Court has also held that VA's service connection compensation presumptions do not apply to active duty training or inactive duty training service.  Biggins, 1 Vet. App. at 477-78; see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (where the Court held that regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation, were inapplicable to claims based upon active duty training service).

As indicated by the deceased's dates of service noted above, there is no indication of record that the deceased was serving in an active duty training capacity at the time of his death.  There is also no persuasive probative evidence that shows that the deceased's death is otherwise etiologically related to his period of active duty training.  As such, service connection for cause of death would not be warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The appellant's claim for entitlement to cause of death is denied.  

IV. Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The appellant did not file her current claim for over a decade following the deceased's death.  The deceased had no service-connected disabilities at the time of his death.  Moreover, the record does not reflect he ever filed a claim for VA benefits during his lifetime.  As such, the appellant has no legal entitlement to accrued benefits.  Therefore, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

V. Nonservice-connected Death Pension

During the course of the appeal, the appellant contended that she was entitled to VA death pension.  

VA shall pay pension for nonservice-connected disability or death to the surviving spouse of a veteran of a war, who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for his service-connected disability.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Pension is payable at a specified maximum annual pension rate, which is reduced on a dollar-for-dollar basis by the amount of the surviving spouse's countable annual income. 38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.271, 3.273. 

Under 38 C.F.R. § 3.3(b)(4), entitlement to death pension is payable to the surviving spouse for a nonservice-connected death, if: 

	(i) The veteran (as defined in § 3.1(d) and (d)(2)) had qualifying service as 	specified in paragraph (a)(3)(i), (ii), (iii) or (iv) of this section (38 U.S.C. 	154(a)); or 

	(ii) The veteran was, at time of death, receiving or entitled to receive 	compensation or retired pay for service-connected disability during a period 	of war.  (The qualifying periods of war are specified in paragraph (a)(3) of  	this section.) (38 U.S.C. 154(a)); and 

	(iii) The surviving spouse or child meets the net worth requirements of 
	§3.274 and has an annual income not in excess of the applicable maximum 	annual pension rate specified in §§ 3.23 and 3.24.  38 C.F.R. § 3.3(b)(4). 

The deceased's DD 214 shows that he served in an active duty training capacity from December 1971 to June 1972.  As such, the service included a recognized period of war, i.e., the Vietnam War Era which is recognized as having been from August 1964 through May 1975.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  

A veteran, as defined in 38 C.F.R. § 3.1(d) is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.

However, 38 C.F.R. § 3.1(d)(2) further specifies that:

	For death pension the term veteran includes a person who died in active 	service [emphasis added] under conditions which preclude payment of 	service-connected death benefits, provided such person had completed at 	least 2 years honorable military, naval or air service [emphasis added], as 	certified by the Secretary concerned. (See §§ 3.3(b)(3)(i) and 3.3(b)(4)(i)).

The deceased only served in an active duty training capacity - for approximately 6 months, over 6 years prior to the time of his death.  More importantly, at the time of his death in November 1978, he was not serving in active service as required under 38 C.F.R. § 3.1(d)(2), to be considered a veteran for death pension purposes.  Indeed, the September 2008 Request for Information response, clarified that the deceased had not performed any active duty other than for training purposes, indicating that later service was at most for occasional periods of active duty training.  Indeed, the appellant indicated that the deceased had only performed 14 training days every year prior to his death.  (May 2012 VA Form 21-4142).  

There is no indication of record that at the time of his death, the deceased was serving in active service.  Furthermore, there is no indication that the deceased had completed at least 2 years honorable service.  Both such type and period of service is necessary to qualify as a veteran for death pension benefits.

As the military service performed by the deceased does not meet the requirements for nonservice-connected death pension purposes, his service would not qualify for death pension benefits under 38 C.F.R. § 3.3(b)(4)(i).  

Furthermore, the appellant would not qualify for death pension benefits under 38 C.F.R. § 3.3(b)(4)(ii), since, at the time of his death, the deceased was not receiving or entitled to receive compensation or retired pay for service-connected disability during a period of war.  

Moreover, even if 38 C.F.R. § 3.3(b)(4)(i) or (ii) were met, the appellant's claim would still fail under 38 C.F.R. § 3.3(b)(4)(iii), as her income exceeds the amount that would qualify her for pension benefits. 

Per a March 2007 letter from SSA, starting December 2006, the appellant received monthly SSA benefits of $1,230.60.   Since the date of the appellant's claim, her monthly SSA benefits amount exceeds the rate of death pension paid to a surviving spouse with no dependents.  M21-1, Part 1, Appendix A.  As such, the appellant is precluded from receiving death pension due to excess income.  The law is dispositive of the issue; and, therefore, the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her claim fails on every basis of 38 C.F.R. § 3.3(b)(4).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The appellant's claim for death pension benefits is denied.  

      (CONTINUED ON NEXT PAGE)



















ORDER

As new and material evidence has been received to reopen a claim for cause of death benefits, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for accrued benefits, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for death pension, the appeal, to this extent, is granted.

Service connection for the cause of the deceased's death is denied.  

Service connection for a disability, for accrued benefits purposes, is denied.

Entitlement to death pension is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


